Citation Nr: 9916920	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-50 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for pes planus 
with a history of weak foot and degenerative changes of the 
right ankle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1941 to March 1945, 
and from June 1945 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In May 1998, the Board issued a decision on this matter, 
which the veteran appealed.  Pursuant to a joint motion, in 
November 1998 the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") vacated 
that decision and remanded the case to the Board.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The right pes planus is manifested by subjective 
complaints of constant pain exacerbated with use, which 
significantly restricts the veteran's ability to ambulate for 
more than short distances, and occasional swelling with use.  
Objectively, there is evidence of antalgic gait, mild to 
moderate pronation, and significant plantar fascia 
tenderness.  

3.  There is no evidence of calluses on the right foot, 
involvement of the tendo achillis, or significant foot 
deformity.  

4.  The right ankle disability is demonstrated by moderate 
limitation of ankle motion with no objective evidence of pain 
on motion, no X-ray evidence of degenerative changes, and 
subjective complaints of pain, swelling, and laxity.  VA 
examinations are negative for objective evidence of laxity.  
The veteran does not use anti-inflammatory medication of an 
ankle support or brace.    


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for right 
pes planus with history of weak foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.71a, Diagnostic Code 5276 (1998). 

2.  The criteria for a 10 disability rating for degenerative 
changes of the right ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is "well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.



Factual Background

The veteran was originally service connected in a June 1946 
rating decision for a right foot disorder characterized as 
weak foot.  A 10 percent disability rating was assigned at 
that time.  In June 1949, the RO recharacterized the 
disability as pes planus.  The disability evaluation was 
unchanged.  In February 1994, the veteran underwent a VA 
medical examination.  Range of motion of the feet was normal.  
The veteran did express pain on palpation of the ankle.  
Following a physical examination, the examiner commented that 
the veteran may have some old degenerative changes of the 
right ankle.  However, an X-ray study was normal.  In a March 
1994 rating decision, the RO recharacterized the disability 
as pes planus with a history of weak foot and degenerative 
changes of the right ankle and assigned a 20 percent 
disability rating.  

The veteran submitted a claim for an increased rating in 
December 1995.  Although he indicated that he had received 
treatment from a Dr. Kinderknecht, his office responded that 
they had no records for the veteran.   

The veteran underwent a VA examination in March 1996.  He had 
increasing foot pain over the last year, with burning and 
fatigue when he walked.  He could not walk more than 75 to 
100 feet without pain.  Once the pain started, he had to rest 
a few minutes before being able to continue walking.  The 
examiner noted that the veteran had severe atherosclerotic 
coronary artery disease.  Surgery could increase circulation 
to the feet but the veteran was not a surgical candidate.  
Examination yielded a diagnosis only of severe 
atherosclerotic vascular disease with secondary claudication 
of the feet with subjective symptoms increasing over the last 
year.   

In a March 1996 rating decision, the RO continued the 20 
percent rating in effect for the right foot disability.  The 
veteran timely appealed that decision.  

In a May 1996 statement, the veteran related that the pain in 
the right arch was much worse and that he could not walk 100 
yards before pain forced him to sit.  

The veteran was afforded another VA examination in September 
1996.  Over the previous three months, the veteran had more 
intense pain that limited his ability to walk more than 50 or 
75 yards.  He described the right foot pain as sharp and 
intense without radiation.  The examiner noted the veteran's 
history of claudication.  However, the veteran indicated that 
he could not walk far enough for the claudication to bother 
him because of the intense pain in the right foot.  On 
examination, the veteran's gait was normal.  The ankle joint 
was stable.  Range of motion of the right ankle was 0 degrees 
dorsiflexion and 70 degrees plantar flexion.  There was no 
pain on movement during testing.  There was minimal 
tenderness of the right ankle joint anteriorly and no 
palpable tenderness throughout the foot.  Pedal pulses were 
not palpable.  X-rays showed mild degenerative changes in the 
feet.  The examiner surmised that these changes were causing 
the intense pain.  The diagnosis was mild degenerative 
changes in the feet.   

In May 1997, the veteran underwent another VA examination.  
He reported a long history of pain in the right medial foot 
and ankle.  The pain was a constant dull ache worsened by 
weight bearing and improved within 10 minutes with rest and 
non-weight bearing.  Arch supports and special tennis shoes 
did not help.  Occasional swelling resolved with elevation of 
the foot.  The veteran denied any stiffness.  On examination, 
ankle strength was normal and sensation was intact.  There 
was significant plantar fascia tenderness with dorsiflexion 
and when squatting.  The veteran's gait was antalgic with 
small steps but functional.  There were no significant foot 
deformities.  The examiner noted that presence of mild to 
moderate pronation, worse on the right, and mild ankle 
valgus, both of which were correctable.  There were no 
calluses.  Pedal pulse was not palpable.  Range of motion of 
the right ankle was 5 degrees dorsiflexion and 30 degrees 
plantar flexion.  X-rays of the ankle were unchanged from 
previous films.  The diagnosis was tenderness consistent with 
plantar fasciitis, decreased range of motion of the ankle 
joint, and pes planus.     

The veteran testified at a personal hearing in December 1997.  
He indicated that the foot pain was constant but worsened 
with weight on the foot.  Pain was at the arch and in the 
ankle.  He did not wear arch supports or special shoes.  The 
veteran went to VA facilities for examinations only and did 
not have a private physician for his foot problems.  He had 
some swelling with use of the foot that resolved when the 
weight was off the foot.  He did not take anti-inflammatory 
medication.  On a scale of one to ten, pain was a five or six 
when walking and a one or a two when sitting.  His feet got 
cold very easily.  Any sort of pressure on the foot caused 
pain.  The veteran did not use a cane or walker.  He could 
walk about 100 yards before the pain became unbearable.  He 
carried a folding chair with him so he could rest.  The 
veteran did not notice problems with the Achilles' tendon or 
calluses on the feet.  Right ankle symptoms included pain, 
swelling, and laxity.  There were no problems with the toes 
or toenails.  The veteran never used a brace or wrap for the 
ankle.        


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is presently characterized as pes 
planus with a history of weak foot and degenerative changes 
of the right ankle.  Because the symptomatology associated 
with the right ankle is not duplicative of the symptomatology 
associated with pes planus, the Board finds that the veteran 
is entitled to separate disability ratings for the pes planus 
and the right ankle disabilities.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).


Pes Planus with a History of Weak Foot

Pes planus is rated under Diagnostic Code (Code) 5276, 
acquired flatfoot.  38 C.F.R. § 4.71a.  A noncompensable (0 
percent) disability rating is assigned when the resulting 
disability is mild, with symptoms relieved by built-up shoe 
or arch support.  A 10 percent rating is in order for 
unilateral disability when the symptoms are moderate, with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  Code 5276 provides for a 20 percent rating 
for unilateral disability that is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Finally, a 
maximum 30 percent rating is warranted for unilateral 
disability that is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, Code 5277 (bilateral weak foot is 
rated according to the underlying condition with a minimum 10 
percent rating).    

After reviewing the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to a 20 percent disability rating for right pes 
planus with history of weak foot.  Subjective complaints 
related by the veteran include constant dull foot pain 
aggravated with weight-bearing and improved with rest and 
non-weight bearing, as well as occasional swelling relieved 
by elevation.  He asserts that he could walk about 100 yards 
before the pain became unbearable.  Objectively, during the 
May 1997 VA examination, his gait was antalgic and there was 
significant plantar fascia tenderness with dorsiflexion and 
when squatting.  However, the Board notes that there was no 
evidence of significant foot deformity, with notation of only 
mild to moderate pronation.  In addition, there were no 
calluses on the foot.  Considering the severity of foot pain 
shown on use, as well as the history of swelling, the Board 
finds that the disability picture more nearly approximates 
the criteria for a 20 percent rating.  38 C.F.R. § 4.7.  

However, the Board cannot conclude that a 30 percent rating 
is more appropriate.  As discussed, there is no evidence of 
marked pronation.  In addition, the evidence is negative for 
problems involving the tendo achillis.  Absent such 
symptomatology, the disability picture does not more closely 
approximate the criteria for a 30 percent rating.  38 C.F.R. 
§ 4.7.  

Finally, there is no evidence of record to suggest that the 
disability causes marked interference with employment or 
requires frequent periods of hospitalization such that an 
extra-schedular rating would be in order.  38 C.F.R. 
§ 3.321(b)(1).

In summary, after resolving doubt in the veteran's favor, the 
Board finds that the evidence supports a 20 percent 
disability rating for right pes planus with history of weak 
foot.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.71a, Code 5276.   

Degenerative Changes of the Right Ankle

Degenerative arthritis is rated according to limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, Code 5003.  
Code 5271 provides for a 10 percent disability rating when 
limitation of ankle motion is moderate.  38 C.F.R. § 4.71a.  
Where limitation of motion is marked, a 20 percent rating is 
assigned.  See 38 C.F.R. § 4.31 (where the Schedule does not 
provide a 0 percent rating, a 0 percent shall be assigned if 
the requirements for a compensable rating are not met).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59. 

A precedent opinion from VA's Office of General Counsel holds 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

A review of the 1994 VA medical examination reveals that the 
examiner opined that the veteran may have degenerative 
changes of the right ankle; however, X-ray studies were 
normal.  Full range of motion of the right ankle was noted.  
The veteran expressed pain on palpation, but not on motion of 
the ankle. It is unclear to the Board how the RO arrived at 
the determination that degenerative joint disease was present 
in the ankle.

Upon consideration of the evidence, the Board finds that the 
evidence supports a 10 percent rating for degenerative 
changes of the right foot.  Testing during the May 1997 VA 
examination reflects findings consistent with moderate 
limitation of motion of the ankle under Code 5271.  38 C.F.R. 
§ 4.7.  See 38 C.F.R. § 4.71, Plate II (describing standard 
range of ankle motion).  No degenerative changes were noted 
on X-ray study.  With respect to considerations of additional 
functional loss, the Board notes that VA examinations are 
negative objective evidence of pain on motion.  During his 
December 1997 hearing, the veteran described right ankle 
symptoms of pain, swelling, and laxity.  However, he did not 
use an ankle brace or wrap or take anti-inflammatory 
medication.  In addition, the September 1996 and May 1997 VA 
examinations were negative for objective findings of laxity.  
Lacking additional limitation of motion or other objective 
evidence of functional loss, the Board cannot conclude that a 
disability rating greater than 10 percent is in order.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5271; DeLuca, 
8 Vet. App. at 206.

Finally, a review of the claims folder reveals no evidence to 
support a finding of marked interference with employment or 
frequent periods of hospitalization with respect to the right 
ankle such that an extra-schedular rating is in order.  
38 C.F.R. § 3.321(b)(1).

Accordingly, considering all the evidence of record, the 
Board finds that the evidence supports a 10 percent 
disability rating for degenerative changes of the right 
ankle.  38 U.S.C.A. §§ 115, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.71, 4.71a, Code 5271.    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 disability rating for 
right pes planus with history of weak foot is granted.


Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 disability rating for 
degenerative changes of the right ankle is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

